DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 9,391,287) in view of Snaith et al. (US 2015/0249170).
Regarding claim 1, Huang discloses a solar cell (100; Figure 1A), comprising: 
a first electrode (cathode 102); 
a second electrode (anode 104); 
a light-absorbing layer (halide perovskite 106) located between the first electrode and the second electrode (see Figure 1A); and 
an intermediate layer (trapping layer 112) located between the light-absorbing layer and at least one electrode selected from the group consisting of the first electrode and the second electrode (see Figure 1A), 
wherein the light-absorbing layer contains a perovskite compound represented by a chemical formula ABX3 (where A is a monovalent cation and X is a halogen anion) (it is disclosed the active layer can be a halide perovskite material comprising methylammonium lead halide; C5/L18-25; see Figure 5); 
the intermediate layer is in direct contact with the light-absorbing layer (see Figure 1A); 

the intermediate layer contains at least one selected from the group consisting of (4-(1',5'-dihydro-1'-methyl-2'H-[5,6]fullereno-C60-lh-[1 ,9-c]pyrrol-2'-yl)benzoic acid) and fullerene C60 (it is disclosed trapping layer 112 can be a single layer of fullerenes; C4/L6-8).
While Huang does not expressly disclose the light-absorbing layer contains a tin fluoride and a perovskite compound represented by a chemical formula ASnX3 and a molar ratio of the tin fluoride to the perovskite compound is not less than 5% and not more than 20%, the reference does disclose the perovskite material can have a formula of ABX3, where B is a metal cation, as set forth above, where the metal cation can be lead (MAPbI3 as set forth above).
Snaith teaches it is well known in the art before the effective filing date of the claimed invention to have selected tin as the metal cation for a perovskite material having a formula of ABX3, where tin and lead are the most common choices ([0166]-[0172]), and the organic cation can be methylammonium cation ([0505]), where the reactant of a metal dihalide can be tin halide such as tin fluoride ([0516]). Snaith further discloses the molar ratio of the first reactant (tin halide such as tin fluoride as mentioned previously) and the second reactant (methylammonium halide as previously mentioned) is preferably from 1:4 to 1:16 ([0529]), which means the molar ratio of tin fluoride to the perovskite compound is between 6.25% and 25%.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected tin as the metal cation for the perovskite prima facie obvious and it is well known before the effective filing date of the claimed invention that tin and lead are common choices for the metal cation, such that tin fluoride can be used in the event tin halide was desired as the source of the metal cation. See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) and MPEP 2144.07.
Additionally, as Huang is not limited to any specific examples of the molar ratio of the metal halide and the organic cation and as a molar ratio of the metal halide and the organic cation between 6.25% and 25% were well known in the art before the effective filing date of the claimed invention, as evidenced by Snaith above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a suitable molar ratio of the two reactants, including a molar ratio between 6.25% and 25% in the device of Huang.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
claim 2, modified Huang discloses all the claim limitations as set forth above. While modified Huang does not expressly disclose a mass spectrum of the intermediate layer has a first peak located at a mass number of 720, it is evidenced by Henderson et al. (“Mass Spectrometric Transmutation of Fullerenes”) in Figures 1 and 2 that C60 has a peak located around 720.
Regarding claims 3 and 6, modified Huang discloses all the claim limitations as set forth above.
While the reference does not expressly disclose the intermediate layer includes a tin element; and a molar ratio of carbon to tin is not less than 35% and not more than 408% in the intermediate layer, or more specifically, the molar ratio of carbon to tin is not less than 51 % and not more than 110% in the intermediate layer, the reference discloses the intermediate layer can include a combination of materials including tin oxide and fullerene (C5/L55-C6/L24).
It is noted that absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected from the finite number of identified, predictable solutions disclosed above, where the intermediate layer includes C60 and a tin element such as tin oxide in the device of modified Huang, such that a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, and one of ordinary skill in the art would have a reasonable expectation of success in doing so. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Additionally, as the efficiency of the solar cell and electron/hole transport of the intermediate layer are variables that can be modified, among others, by adjusting said ratio of In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 4, modified Huang discloses all the claim limitations as set forth above, and further discloses the intermediate layer can include a combination of materials including tin oxide and fullerene (C5/L55-C6/L24), but the reference does not expressly disclose a molar ratio of carbon to tin is not less than 74 % and not more than 408% in the intermediate layer.
It is noted that absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected from the finite number of identified, predictable solutions disclosed above, where the intermediate layer includes C60 and a tin element such as tin oxide in the device of modified KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Additionally, as the efficiency of the solar cell and electron/hole transport of the intermediate layer are variables that can be modified, among others, by adjusting said ratio of fullerene to tin oxide in the intermediate layer, with said efficiency of the solar cell and electron/hole transport of the intermediate layer changing as the ratio of fullerene to tin oxide in the intermediate layer is varied, the precise ratio of fullerene to tin oxide in the intermediate layer, and thus the molar ratio of carbon to tin, would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed molar ratio of carbon to tin in the intermediate layer cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the ratio of fullerene to tin oxide in the intermediate layer, and thus the molar ratio of carbon to tin, in the apparatus of modified Huang to obtain the desired balance between the efficiency of the solar cell and electron/hole transport of the intermediate layer (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 5, modified Huang discloses all the claim limitations as set forth above, but the reference does not expressly disclose the intermediate layer contains (4-(1',5'-dihydro-
Note that because claim 1 is in the form of a Markush group, and modified Huang teaches the intermediate layer contains fullerene C60, it is not required that modified Huang meet the further limitation of the non-selected groups via subsequent dependent claims.
Regarding claim 7, modified Huang discloses all the claim limitations as set forth above, and further discloses an electron transport layer (buffer layer 110; is disclosed the material can be an electron transport material such as fullerene and metal oxides; C6/L25-C7/L5) between the light-absorbing layer and the first electrode, wherein the intermediate layer is located between the light-absorbing layer and the electron transport layer (see Figure 1A).
Regarding claim 8, modified Huang discloses all the claim limitations as set forth above, and further discloses a hole transport layer (buffer layer 108; as set forth above, such that PEDOT and CuPc are known hole transport materials) between the light-absorbing layer and the second electrode (see Figure 1A).
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2016/0218307) in view of Snaith et al. (US 2015/0249170).
Regarding claim 10, Huang discloses a solar cell (124; Figure 3), comprising: 
a first electrode (cathode conductive tape 114; [0047]); 
a second electrode (anode ITO layer 108; [0061]); 
a light-absorbing layer (halide perovskite 110) located between the first electrode and the second electrode (see Figure 3); and 

an electron transport layer (charge transport material 112; [0047]) located between the light-absorbing layer and the first electrode (see Figure 3), the electron transport layer is different from the intermediate layer (the electron transport layer can be made of TiO2 while the intermediate layer can be C60-SAM, as set forth above),
wherein the light-absorbing layer contains a perovskite compound represented by a chemical formula ABX3, where A is a monovalent cation and X is a halogen anion (it is disclosed the perovskite film can be a halide perovskite material comprising methylammonium halide and lead iodide; [0063]); 
the intermediate layer is in direct contact with the light-absorbing layer (as set forth above); 
the at least one electrode selected from the group consisting of the first electrode and the second electrode has light-transmissive property (it is disclosed the anode can be ITO, as set forth above); and 
the intermediate layer contains (4-(1',5'-dihydro-1'-methyl-2'H-[5,6]fullereno-C60-lh-[1 ,9-c]pyrrol-2'-yl)benzoic acid) (C60-SAM) or the combination of 4-(1',5'-dihydro-1'-methyl-2'H-[5,6]fullereno-C60-lh-[1 ,9-c]pyrrol-2'-yl)benzoic acid) and fullerene C60 (as set forth above; [0065]).
While Huang does not expressly disclose the light-absorbing layer contains a tin fluoride and a perovskite compound represented by a chemical formula ASnX3, the reference does 
Snaith teaches it is well known in the art before the effective filing date of the claimed invention to have selected tin as the metal cation for a perovskite material having a formula of ABX3, where tin and lead are the most common choices ([0166]-[0172]), and the organic cation can be methylammonium cation ([0505]), where the reactant of a metal dihalide can be tin halide such as tin fluoride ([0516]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected tin as the metal cation for the perovskite material having a chemical formula of ABX3 in the device of Huang and tin fluoride as one of the reactants, as taught by Snaith, since the selection of a known material based on its suitability of its intended use has been determined to be prima facie obvious and it is well known before the effective filing date of the claimed invention that tin and lead are common choices for the metal cation, such that tin fluoride can be used in the event tin halide was desired as the source of the metal cation. See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) and MPEP 2144.07.
	Regarding claim 11, modified Huang discloses all the claim limitations as set forth above, and further discloses the electron transport layer is formed of TiO2 (as set forth above).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 10-11 have been considered but are moot because the new rejections do not rely on the same interpretation of the references 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/Primary Examiner, Art Unit 1721